DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Mason on 05 August 2021.
The application has been amended as follows: 
Cancel claims 13-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments and arguments filed 30 April 2021 overcome the previous rejection of claims 1-8 and 10 over Mueller. Mueller does not teach a process consisting of the claimed steps, as Mueller teaches an additional distillation step between the washing step and the separating step. Thus, the rejection over Mueller is withdrawn. The cancellation of claims 13-21 in the Examiner’s Amendment above overcomes any 112(a) written description issues with the claims.

Mueller teaches a process for producing 3-methylbutene-3-ol-1 (paragraph [0001]), comprising reacting formaldehyde with isobutylene to produce a reaction mixture, adding sodium hydroxide to the reaction mixture to make it weakly alkaline, separating the weakly alkaline reaction mixture by distillation, separating an organic phase, and further distilling the organic phase by fractional distillation to produce the 3-methylbutene-3-ol-1 (paragraphs [0020], [0024]). Takagi teaches a method for making isoprene comprising reacting isopropenylethyl alcohol with an aqueous acid catalyst to obtain isoprene (page 4, Example), where the reaction temperature is 100-180°C (page 4, Claim).
Mueller clearly teaches distilling the reaction liquid which is weakly alkaline (washed reaction liquid), and thus teaches an additional step which is not within the claimed “consisting of” language. 
Thus, the prior art of record does not teach or suggest the method consisting of the claimed steps, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772